Exhibit 10.1

 

PROTECTION ONE, INC.

 

      , 2005

 

Re:                          Grant of Restricted Share Units

 

Dear                            :

 

Protection One, Inc., a Delaware corporation (the “Company”), is pleased to
advise you that, pursuant to the Company’s 1997 Long-Term Incentive Plan (the
“Plan”) and director compensation program, the Board has granted to you an award
of               restricted share units (the “Restricted Units”) under the Plan,
effective as of the date hereof (the “Date of Grant”), subject to the terms and
conditions set forth herein.  Certain capitalized terms used herein are defined
in Section 10 below.  Any capitalized terms used herein and not defined herein
have the meanings set forth in the Plan.

 


1.             ISSUANCE OF RESTRICTED UNITS.  THE RESTRICTED UNITS SHALL BE
AWARDED TO YOU AS OF THE DATE OF GRANT.  EACH RESTRICTED UNIT IN INTENDED TO BE
EQUIVALENT IN VALUE TO ONE SHARE OF COMMON STOCK AND SHALL ENTITLE YOU TO
RECEIVE FROM THE COMPANY ON EACH VESTING DATE (AS DEFINED HEREIN) ONE SHARE OF
COMMON STOCK FOR EACH RESTRICTED UNIT THAT VEST ON SUCH DATE.


 


2.             VESTING OF RESTRICTED UNITS.


 


(A)           OF THE RESTRICTED UNITS SHALL VEST AND CONVERT INTO SHARES OF
COMMON STOCK ON               (EACH SUCH DATE, A “VESTING DATE”); PROVIDED,
HOWEVER, THAT ANY AND ALL UNVESTED RESTRICTED UNITS SHALL BE IMMEDIATELY
FORFEITED IN THE EVENT THAT YOU CEASE TO SERVE AS
A                                     .


 


(B)           NOTWITHSTANDING THE FOREGOING OR ANY OTHER PROVISION HEREOF TO THE
CONTRARY (EXCEPT AS PROVIDED IN THIS SECTION 2(B)), THE PROVISIONS SET FORTH IN
SECTION 7 OF THE PLAN SHALL GOVERN THE VESTING OF THE RESTRICTED UNITS IN THE
EVENT THERE IS A CHANGE OF CONTROL PRIOR TO THE RESTRICTED UNITS BECOMING FULLY
VESTED; PROVIDED, HOWEVER, THAT FOR PURPOSES OF THIS GRANT AGREEMENT, ANY
REFERENCE TO “WESTERN RESOURCES, INC.” IN SECTION 7 OF THE PLAN SHALL BE DEEMED
TO MEAN “QUADRANGLE GROUP, LLC.”


 


3.             DIVIDENDS.  YOU SHALL BE ENTITLED TO RECEIVE CASH PAYMENTS EQUAL
TO ANY CASH DIVIDENDS AND OTHER DISTRIBUTIONS PAID WITH RESPECT TO A
CORRESPONDING NUMBER OF SHARES OF COMMON STOCK UNDERLYING EACH RESTRICTED UNIT;
PROVIDED THAT, IF ANY SUCH DIVIDENDS OR DISTRIBUTIONS ARE PAID IN SHARES OF
COMMON STOCK, YOU SHALL INSTEAD RECEIVE A NUMBER OF ADDITIONAL RESTRICTED SHARE
UNITS EQUAL TO THE NUMBER OF SHARES OF COMMON STOCK YOU WOULD OTHERWISE HAVE
RECEIVED AS A DIVIDEND; AND PROVIDED FURTHER THAT, SUCH ADDITIONAL RESTRICTED
SHARE UNITS SHALL BE SUBJECT TO THE SAME PROVISIONS OF THIS GRANT AGREEMENT
(INCLUDING, WITHOUT

 

--------------------------------------------------------------------------------


 


LIMITATION, THE VESTING, FORFEITURE RESTRICTIONS AND RESTRICTIONS ON
TRANSFERABILITY PROVISIONS) AS APPLY TO THE RESTRICTED UNITS WITH RESPECT TO
WHICH THEY RELATE.


 


4.             RIGHTS AS SHAREHOLDER.  EXCEPT AS PROVIDED IN SECTION 3, YOU
SHALL NOT HAVE VOTING OR ANY OTHER RIGHTS AS A SHAREHOLDER OF THE COMPANY WITH
RESPECT TO THE RESTRICTED UNITS.  UPON THE CONVERSION OF THE RESTRICTED UNITS
INTO SHARES OF COMMON STOCK, YOU SHALL OBTAIN FULL VOTING AND OTHER RIGHTS AS A
SHAREHOLDER OF THE COMPANY.


 


5.             STOCK CERTIFICATES.  ON OR AFTER THE DATE THE RESTRICTED UNITS
BECOME NONFORFEITABLE IN ACCORDANCE WITH SECTION 2 ABOVE (THE “DELIVERY DATE”),
TO THE EXTENT YOU REQUEST, YOU SHALL RECEIVE STOCK CERTIFICATES (THE
“CERTIFICATES”) EVIDENCING THE CONVERSION OF RESTRICTED UNITS INTO SHARES OF
COMMON STOCK FOR CONSIDERATION CONSISTING OF SERVICE AS
A                                 .  CERTIFICATES REPRESENTING THE UNRESTRICTED
SHARES OF COMMON STOCK WILL BE DELIVERED TO YOU AS SOON AS REASONABLY
PRACTICABLE AFTER YOU REQUEST SUCH CERTIFICATES.


 


6.             WITHHOLDING OF TAXES.


 


(A)   PARTICIPANT ELECTION.  UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, YOU
MAY ELECT TO DELIVER SHARES OF COMMON STOCK (OR HAVE THE COMPANY WITHHOLD SHARES
OF COMMON STOCK DELIVERABLE UPON VESTING OF THE RESTRICTED UNITS) TO SATISFY, IN
WHOLE OR IN PART, THE AMOUNT, IF ANY, THE COMPANY IS REQUIRED TO WITHHOLD FOR
TAXES IN CONNECTION WITH THE AWARD OF THE RESTRICTED UNITS OR OTHER SECURITIES
PURSUANT TO THIS GRANT AGREEMENT.  SUCH ELECTION MUST BE MADE ON OR BEFORE THE
DATE THE AMOUNT OF TAX TO BE WITHHELD IS DETERMINED.  ONCE MADE, THE ELECTION
SHALL BE IRREVOCABLE.  THE FAIR MARKET VALUE OF THE SHARES TO BE WITHHELD OR
DELIVERED WILL BE THE FAIR MARKET VALUE AS OF THE DATE THE AMOUNT OF TAX TO BE
WITHHELD IS DETERMINED.


 


(B)   COMPANY REQUIREMENT.  THE COMPANY, TO THE EXTENT PERMITTED OR REQUIRED BY
LAW, SHALL HAVE THE RIGHT TO DEDUCT FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE
TO YOU, AN AMOUNT EQUAL TO ANY FEDERAL, STATE OR LOCAL TAXES OF ANY KIND
REQUIRED BY LAW TO BE WITHHELD IN CONNECTION WITH THE AWARD OF THE RESTRICTED
UNITS OR OTHER SECURITIES PURSUANT TO THIS GRANT AGREEMENT.


 


7.             TRANSFERABILITY OF RESTRICTED UNIT.  TRANSFERABILITY OF THE
RESTRICTED UNITS SHALL BE GOVERNED BY THE RELEVANT PROVISIONS OF THE PLAN.


 


8.             CONFORMITY WITH PLAN.  THE RESTRICTED UNITS ARE INTENDED TO
CONFORM IN ALL RESPECTS WITH, AND ARE SUBJECT TO ALL APPLICABLE PROVISIONS OF,
THE PLAN (WHICH IS INCORPORATED HEREIN BY REFERENCE).  INCONSISTENCIES BETWEEN
THIS GRANT AGREEMENT AND THE PLAN SHALL BE RESOLVED IN ACCORDANCE WITH THE TERMS
OF THE PLAN.  BY EXECUTING AND RETURNING THE ENCLOSED COPY OF THIS GRANT
AGREEMENT, YOU ACKNOWLEDGE YOUR RECEIPT OF THIS GRANT AGREEMENT AND THE PLAN AND
AGREE TO BE BOUND BY ALL OF THE TERMS OF THIS GRANT AGREEMENT AND THE PLAN.


 


9.             RIGHTS OF PARTICIPANTS.  NOTHING IN THIS GRANT AGREEMENT SHALL IN
ANY WAY CONFER UPON YOU ANY RIGHT TO CONTINUE AS A DIRECTOR OF, OR IN THE
PERFORMANCE OF OTHER SERVICES FOR, THE COMPANY OR ANY SUBSIDIARY FOR ANY PERIOD
OF TIME, OR TO CONTINUE YOUR PRESENT (OR ANY OTHER) RATE OF COMPENSATION OR
LEVEL OF RESPONSIBILITY.  NOTHING IN THIS GRANT AGREEMENT SHALL CONFER

 

2

--------------------------------------------------------------------------------


 


UPON YOU ANY RIGHT TO BE SELECTED AGAIN AS A PARTICIPANT, AND NOTHING IN THE
PLAN OR THIS GRANT AGREEMENT SHALL PROVIDE FOR ANY ADJUSTMENT TO THE NUMBER OF
RESTRICTED UNITS UPON THE OCCURRENCE OF SUBSEQUENT EVENTS EXCEPT AS PROVIDED IN
THE PLAN.


 


10.           CERTAIN DEFINITIONS.  FOR THE PURPOSES OF THIS GRANT AGREEMENT,
THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:


 

“Grant Agreement” means this letter agreement, dated as
of                             , 2005, between you and the Company, as the same
may be amended or restated from time to time.

 


11.           AMENDMENT OR SUBSTITUTION OF RESTRICTED UNITS.  THE TERMS OF THE
RESTRICTED UNITS MAY BE AMENDED FROM TIME TO TIME BY THE COMMITTEE IN ITS
DISCRETION IN ANY MANNER THAT IT DEEMS APPROPRIATE; PROVIDED THAT, NO SUCH
AMENDMENT SHALL ADVERSELY AFFECT IN A MATERIAL MANNER ANY OF YOUR RIGHTS UNDER
THIS GRANT AGREEMENT WITHOUT YOUR WRITTEN CONSENT.


 


12.           RELATION TO OTHER BENEFITS.  ANY ECONOMIC OR OTHER BENEFIT TO YOU
UNDER THIS GRANT AGREEMENT OR THE PLAN SHALL NOT BE TAKEN INTO ACCOUNT IN
DETERMINING ANY BENEFITS TO WHICH YOU MAY BE ENTITLED UNDER ANY RETIREMENT OR
OTHER BENEFIT OR COMPENSATION PLAN MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY.


 


13.           SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL COVENANTS AND AGREEMENTS CONTAINED IN THIS GRANT AGREEMENT BY OR ON
BEHALF OF ANY OF THE PARTIES HERETO SHALL BIND AND INURE TO THE BENEFIT OF THE
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES HERETO WHETHER SO
EXPRESSED OR NOT.


 


14.           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS GRANT
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS GRANT AGREEMENT IS HELD TO BE
PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF THIS GRANT AGREEMENT.


 


15.           COUNTERPARTS.  THIS GRANT AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY
IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL
OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME GRANT AGREEMENT.


 


16.           DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE HEADINGS OF THIS GRANT
AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS
GRANT AGREEMENT.


 


17.           GOVERNING LAW.  THE VALIDITY, CONSTRUCTION, INTERPRETATION,
ADMINISTRATION AND EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND
RIGHTS RELATING TO THE PLAN AND TO THIS GRANT AGREEMENT, SHALL BE GOVERNED BY
THE SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.


 


18.           NOTICES.  ALL NOTICES, DEMANDS OR OTHER COMMUNICATIONS TO BE GIVEN
OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF THIS GRANT AGREEMENT SHALL
BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN (I) DELIVERED
PERSONALLY, (II) MAILED BY CERTIFIED OR

 

3

--------------------------------------------------------------------------------


 


REGISTERED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID, (III) SENT BY
FACSIMILE OR (IV) SENT BY REPUTABLE OVERNIGHT COURIER, TO THE RECIPIENT.  SUCH
NOTICES, DEMANDS AND OTHER COMMUNICATIONS SHALL BE SENT TO YOU AT THE ADDRESS
SPECIFIED IN THIS GRANT AGREEMENT AND TO THE COMPANY AT 1035 N. 3RD ST., SUITE
101, LAWRENCE, KANSAS 66044, ATTN: GENERAL COUNSEL, OR TO SUCH OTHER ADDRESS OR
TO THE ATTENTION OF SUCH OTHER PERSON AS THE RECIPIENT PARTY HAS SPECIFIED BY
PRIOR WRITTEN NOTICE TO THE SENDING PARTY.


 


19.           ENTIRE AGREEMENT.  THIS GRANT AGREEMENT AND THE TERMS OF THE PLAN
CONSTITUTE THE ENTIRE UNDERSTANDING BETWEEN YOU AND THE COMPANY, AND SUPERSEDE
ALL OTHER AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH RESPECT TO YOUR GRANT OF THE
RESTRICTED UNITS.


 

*     *     *     *     *

 

4

--------------------------------------------------------------------------------


 

Signature Page to Restricted Share Units Award Agreement

 

Please execute the extra copy of this Grant Agreement in the space below and
return it to the Company to confirm your understanding and acceptance of the
agreements contained in this Grant Agreement.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

PROTECTION ONE, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Enclosures:

1.

Extra copy of this Grant Agreement

 

2.

Copy of the Plan attached hereto as Exhibit A

 

The undersigned hereby acknowledges having read this Grant Agreement and the
Plan and hereby agrees to be bound by all provisions set forth herein and in the
Plan.

 

Dated as of

 

GRANTEE

 

 

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------

 